EXHIBIT 4.1 SUBSCRIPTION AGREEMENT THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEENREGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD DIRECTLY OR INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, OR AN EXEMPTION FROM, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, OR (B) IN CANADA OR TO RESIDENTS OF CANADA EXCEPT PURSUANT TO PROSPECTUS EXEMPTIONS UNDER THE APPLICABLE PROVINCIAL SECURITIES LAWS AND REGULATIONS OR PURSUANT TO AN EXEMPTION ORDER MADE BY THE APPROPRIATE PROVINCIAL SECURITIES REGULATOR. This Subscription Agreement (this “Agreement”) by and between <> (the “Subscriber”), and Aurora Gold Corporation, a Delaware Company (the “Company”). RECITALS Whereas, the Company is offering, on a no minimum basis, up to an aggregate of <> shares (the “Offered Shares”) of its common stock $0.001 par value per share at a price of US $<> per share or US $<> in the aggregate (the “Offering”). Whereas, the Company will offer and sell Offered Shares only to persons who are offshore investors and who are not “US Persons” as that term is defined in Regulation S under the 1933 Act (the “1933 Act”), as more fully set forth on Exhibit A hereto; and, who otherwise satisfy any applicable criteria established by the laws of the jurisdiction in which they reside as more fully set forth in Section 1.4 hereof. Whereas, subject to the terms and conditions set forth herein, the Company desires to issue and sell to the Subscriber and the Subscriber desires to subscribe for the aggregate number of Offered Shares as set forth in Section 1.1 hereof. Now therefore, in consideration of the recitals and the mutual covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: AGREEMENTS 1. Subscription and Purchase of Shares; Closing 1.1 Subscription and Purchase of Shares Subject to the terms and conditions herein set forth, the Subscriber hereby subscribes for and agrees to purchase from the Company <> Offered Shares (the “Subscribed for Shares”), at a price of US $<> per share or an aggregate consideration of $<> (the “Purchase Price”).All references herein to “dollars” or “$” shall be to U.S. dollars unless otherwise specified. 1.2 Payment of Purchase Price. Simultaneously with the execution and delivery of this Agreement by the Subscriber, the Subscriber shall deliver the Purchase Price by check payable to the Company or by wire transfer of funds pursuant to wiring instructions provided by the Company. 1.3 Closing The closing of the purchase and sale of the Subscribed for Shares (the “Closing”) shall take place at the offices of the Company immediately following the execution of this Agreement by the Company, or at such other time and place or on such other business day thereafter as the parties hereto may agree (the “Closing Date”).On the Closing Date, the Company will direct its stock transfer agent to deliver a certificate(s) representing the Subscribed for Shares to the Subscriber against confirmation of collection of the Purchase Price. 1.4 Limitations of Offering. The Subscriber acknowledges that the Company is offering and selling the Offered Shares only to persons who are offshore investors and who: · are not “US Persons” as that term is defined in Regulation S under the 1933 Act, as more fully set forth on Exhibit A hereto; · are not residents of Canada; and · satisfy any applicable criteria established by the laws of the jurisdiction in which they reside. 1.5. No Minimum Number of Subscribed for Shares Need be Sold. The Subscriber acknowledges that the Company is offering and selling the Offered Shares on a no minimum basis; and, since there is no minimum number of Offered Shares to be sold, no proceeds will be held in an escrow account and all funds will be immediately available to, and for use by, the Company. 2 2. Subscriber’s Conditions of Closing The Subscriber’s obligation to purchase and pay for the Subscribed for Shares is subject to the receipt of to the satisfaction or waiver, of the condition that the representations, warranties and covenants of the Company set forth in Section 4 hereof shall be true in all material respects on and as of the Closing Date, except to the extent of changes caused by the transactions herein contemplated; and, if the Closing Date is other than the date this agreement is executed and delivered by the Company, the Company shall deliver to Subscriber a certificate of a duly authorized officer of the Company, dated the Closing Date, to such effect. 3. Company’s Conditions of Closing The Company’s obligation to sell the Subscribed forShares is subject to the satisfaction of waiver, on or before the Closing Date, of the conditions contained in this Section 3. 3.1 Representations, Warranties and Covenants The representations, warranties and covenants of the Subscriber set forth in Section 5 hereof shall be true in all material respects on and as of the Closing Date. 3.2 Payment of Purchase Price The Subscriber shall have purchased and paid for the Subscribed for Shares. 3.3 No Adverse Action or Decision There shall be no action, suit, investigation or proceeding pending, or to the Company’s knowledge, threatened, against or affecting the Company or any of its properties or rights, or any of its affiliates, associates, officers or directors, before any court, arbitrator, or administrative or governmental body that (i) seeks to restrain, enjoin, prevent the consummation of or otherwise adversely affect the transactions contemplated by this Agreement, or (ii) questions the validity or legality of any such transaction or seeks to recover damages or to obtain other relief in connection with any such transaction. 3.4 Compliance with Securities Laws The offer and sale of the Subscribed for Shares under this Agreement shall have complied with, and shall not be prohibited by, all applicable requirements of the 1933 Act. 4. Representations and Warranties of the Company The Company represents, warrants and covenants to the Subscriber that: 4.1 Corporate Existence The Company is a Company duly organized, legally existing, and in good standing under the laws of the State of Delaware with the requisite corporate power and authority to own and use its properties and assets and to carry on its business as currently conducted. 3 4.2 Authorization; Enforcement The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated by this Agreement, and otherwise to carry out its obligations hereunder.The execution and delivery of this Agreement by the Company and the consummation by it of the transactions contemplated hereby have been duly authorized by all necessary action on the part of the Company.When executed and delivered in accordance with the terms hereof, this Agreement shall constitute the legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally the enforcement of, creditors' rights and remedies or by other equitable principles of general application. Anything herein to the contrary notwithstanding, this Agreement shall not become a binding obligation of the Company until it has been accepted by the Company as evidenced by its execution by a duly authorized officer. 4.3 Agreement Not in Conflict. The execution and delivery of this Agreement by the Company and the completion of the transactions contemplated hereby do not and will not conflict with or result in a breach or violation of any of the terms or provisions of, or constitute a default under (whether after notice or lapse of time or both): (A) any statute, rule or regulation applicable to the Company; (B) the charter documents, by-laws or resolutions of the Company which are in effect at the date hereof; (C) any mortgage, note, indenture, contract, agreement, instrument, lease or other document to which the Company is a party or by which it is bound; or (D) any judgment, decree or order binding the Company or, to the best of its knowledge, information and belief, the property or assets of the Company. 4.4 Authorized and Outstanding Capital Stock. The Company’s authorized capital stock of consists of 100,000,000 shares of common stock, $0.001 par value per share; and, as at the Reference Date (as hereinafter defined) there were <>of common stock issued and outstanding and no shares of preferred stock issued and outstanding.If all of the Offered Shares are sold there will be an aggregate of <> shares issued and outstanding. 4.5 Reporting Issuer. The Company is a reporting issuer under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and is required to file, quarterly and annual reports with the SEC on forms 8-K, 10-Q and 10-K under the Exchange Act. However, the Company is not current with its filing obligations in that it has not filed its form 10-K for 2008 and form 10-Q for 2009. 4 5. Representations, Warranties and Acknowledgements of Subscriber The Subscriber represents, warrants and covenants to the Company that: 5.1 Organization; Authority. The Subscriber has the requisite power and authority to enter into and to consummate the transactions contemplated hereby and to carry out its obligations hereunder.The Subscriber, if: (a)a company, trust, partnership, qualified plan or other entity, it is duly incorporated or formed, validly existing and in good standing under the laws of the jurisdiction of its organization and is authorized and qualified to become a holder of the Subscribed for Shares, the person signing this Agreement on behalf of such entity has been duly authorized to execute and deliver this agreement, and the acquisition of the Subscribed for Shares by the Subscriber and the consummation by the Subscriber of the transactions contemplated hereby have been duly authorized by all necessary action to be taken on the part of the Subscriber; or (b)If the Subscriber is not an individual, the Subscriber has the requisite power, authority and legal capacity to execute and deliver this Subscription Agreement, to perform all of its obligations hereunder and to undertake all actions required of the Subscriber hereunder, and all necessary approvals of its directors, partners, shareholders, trustees or otherwise (as the case may be) with respect to such matters have been given or obtained. (c)in any case, this Agreement has been duly executed and delivered by the Subscriber and constitutes a valid and legally binding obligation of the Subscriber, enforceable against the Subscriber, in accordance with its terms, subject to applicable bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors' rights generally and to general principles of equity.The entering into of this Agreement and the transactions contemplated hereby will not result in a violation of any of the terms or provisions of any law applicable to the Subscriber, or any of the Subscriber’s charter documents, or of any agreement to which the Subscriber is a party or by which it is bound. 5.2 Acquisition of Subscribed for Shares for Investment The Subscriber is acquiring the Subscribed for Shares as principal for its own account for investment purposes only and not with a view to or for distributing or reselling the Subscribed for Shares or any part thereof or interest therein, without prejudice, however, to the Subscriber’s right, subject to the provisions of this Agreement and in accordance with all applicable laws, at all times to sell or otherwise dispose of all or any part of such Subscribed for Shares as otherwise permitted hereunder. Except as otherwise disclosed in writing to the Company, the Subscriber is not acting jointly or in concert with any other person or company for the purposes of acquiring any of the Offered Shares. 5 5.3 Experience of Subscriber. The Subscriber either alone or together with its representatives, has such knowledge, sophistication and experience in business and financial matters so as to be capable of evaluating and assessing the merits and risks of the prospective investment in the Subscribed for Shares, and has so evaluated the merits and risks of such investment and has determined that the Subscribed for Shares are suitable to investment for him. 5.4Ability of Subscriber to Bear Risk of Investment.The Subscriber acknowledges that the purchase of the Subscribed for Shares is a highly speculative investment, involving a high degree of risk and the Subscriber is able to bear the economic risk of an investment in the Subscribed for Shares; and, at the present time, is able to afford a complete loss of such investment. 5.5No Conflict or Violation The execution, delivery, and performance of this Agreement by Subscriber and the consummation by Subscriber of the transactions contemplated hereby will not conflict with or result in a default under the terms of any material contract, agreement, obligation or commitment applicable to Subscriber. The execution, delivery and performance by the Subscriber of this Subscription Agreement and the completion of the transaction contemplated hereby do not and will not result in a violation of any law, regulation, order or ruling applicable to the Subscriber, and do not and will not constitute a breach of or default under any of the Subscriber's charter documents (if the Subscriber is not a natural person) or any agreement to which the Subscriber is a party or by which it is bound. 5.6 Regulation S Representations, Acknowledgements and Warranties. (a)The Subscriber acknowledges that the Subscribed for Shares are being offered and sold in reliance on the exemptions from the registration requirements of the 1933 Act provided by the provisions of Regulation S as promulgated under the 1933 Act, and that the Subscribed for Shares may not be resold in the United State or to a US Person as defined in Regulation S, except pursuant to an effective registration statement or an exemption from the registration provisions of the 1933 Act as evidenced by an opinion of counsel acceptable to the Company, and that in the absence of an effective registration statement covering the Subscribed for Shares or an available exemption from registration under the 1933 Act, the Subscribed for Sharesmust be held indefinitely.The Subscriber further acknowledges that this Agreement is not intended as a plan or scheme to evade the registration requirements of the 1933 Act; (b)The Subscriber is a resident of the country set forth on the signature page hereto; (c)the Subscriber is not a “US Person” as that term is defined in Rule 902 of Regulation S, as more fully set forth in Exhibit A hereto; (d)the Subscriber is not, and on the Closing Date will not be, an affiliate of the Company; (e)the Subscriber agrees that all offers and sales of the Subscribed for Shares shall be made in compliance with all applicable laws of any applicable jurisdiction and, particularly, in accordance with Rules 903 and 904, as applicable, of Regulation S or pursuant to registration of the Subscribed for Shares under the 1933 Act or pursuant to an exemption from registration.In any case, none of the Subscribed for Shares have been and will be offered or sold by the Subscriber to, or for the account or benefit of a U.S. Person or within the United States until after the end of a one year period commencing on the date on which this Agreement is accepted by the Company (the "Distribution Compliance Period"), except pursuant to an effective registration statement as to the Subscribed for Shares or an applicable exemption from the registration requirements of the 1933 Act. 6 (f) the Subscribed for Shares have not been offered to the Subscriber in the United States and the individuals making the decision to purchase the Subscribed for Shares and executing and delivering this Agreement on behalf of the Subscriber were not in the United States when the decision was made and this Agreement was executed and delivered; (g)the Subscriber will not engage in any activity for the purpose of, or that could reasonably be expected to have the effect of, conditioning the market in the United States for any of the Subscribed for Shares; (h)neither the Subscriber nor any of his affiliates will directly or indirectly maintain any short position, purchase or sell put or call options or otherwise engage in any hedging activities in any of the Subscribed for Shares or any other Subscribed for Shares of the Company until after the end of the Distribution Compliance Period, and acknowledges that such activities are prohibited by Regulation S. 5.7 Transfer of Restrictions. (a)The Subscriber acknowledges that the certificates representing Subscribed for Shares shall bear a legend substantially as follows: “THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE NOT BEENREGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD DIRECTLY OR INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, IN COMPLIANCE WITH REGULATION S AND/OR OTHER APPLICABLE EXEMPTION FROM, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AS EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY.” 7 (b)The Subscriber understands and acknowledges that the Company has the right not to record a purported transfer of the Subscribed for Shares without the Company being satisfied that such transfer is exempt from or not subject to registration under the U.S. 1933 Act and any applicable state securities laws, as well as the Canadian Securities Laws. (c)The Subscriber understands and acknowledges that except as set forth in Section 7 hereof, the Company is not obligated to file and has no present intention of filing with the Commission or with any state or provincial securities administrator any registration statement or prospectus in respect of re-sales of the Subscribed for Shares in the United States or elsewhere. (d)The Subscriber confirms that it has been advised to consult its own legal and financial advisors with respect to the suitability of the Subscribed forShares as an investment for the Subscriber and the resale restrictions (including "hold periods") to which the Subscribed forShares will be subject under applicable securities legislation and confirms that no representation has been made to the Subscriber by or on behalf of the Company with respect thereto. (e)The Subscriber will not resell any Subscribed for Shares except in accordance with the provisions of any applicable securities legislation and stock exchange rules. 5.8 No Offering Memorandum. The Subscriber acknowledges that the offering is being conducted without delivery of an offering memorandum and that it has not relied on any oral representation, warranty or information in connection with the offering of the Subscribed for Shares by the Company, or any officer, employee, agent, affiliate or subsidiary of the Company. 5.9 No Approval by Regulatory Authority. The Subscriber understands that no securities commission, stock exchange, governmental agency, regulatory body or similar authority has made any finding or determination or expressed any opinion with respect to the merits of an investment in Offered Shares of which the Subscribed for Shares are a part. 5.10 No Representation as to Value of Subscribed for Shares. The Subscriber confirms that neither the Company nor any of its directors, employees, officers, consultants, agents or affiliates, has made any representations (written or oral) to the Subscriber regarding the future value of the Subscribed for Shares and acknowledges and confirms that no representation has been made to the Subscriber with respect to the listing of the Subscribed for Shares on any exchange or that application has been or will be made be made for such listing. In making its investment decision with respect to the Subscribed forShares, the Subscriber has relied solely upon publicly available information relating to the Company and not upon any verbal or written representation made by or on behalf of the Company. 8 5.11 No Advertisement. The Subscriber is not and has not become aware of any advertisement in printed public media or on radio, television or other form of communication (including electronic display such as the Internet) with respect to the Offering. 5.12 Conditional Sale. The Subscriber understands that the sale and delivery of the Subscribed forShares is conditional upon such sale being exempt from the registration and prospectus requirements under applicable securities legislation or upon the issuance of such orders, consents or approvals as may be required to permit such sale and delivery without complying with such requirements. 5.13 No Joint Action. Except as disclosed in writing to the Company, the Subscriber does not act jointly or in concert with any other person or company for the purposes of acquiring the Subscribed for Shares. 5.14 Tax Consequences. The investment in the Shares may have tax consequences under applicable taxation laws, that it is the sole responsibility of the Subscriber to determine and assess such tax consequences as may apply to its particular circumstances, and the Subscriber has not received and is not relying on the Company for any tax advice whatsoever. 5.15 Additional Shares. The subscriber understands and acknowledges that from time to time the Company may issue additional shares of common stock, which increase may dilute the equity ownership interest of the subscriber in the Company. 6. Reliance and Indemnification. 6.1 Reliance and Timeliness. The Subscriber understands and acknowledges that (i) the Offered Shares are being offered and sold to the Subscriber without registration under the 1933 Act in a private placement that is exempt from the registration provisions of the 1933 Act and (ii) the availability of such exemption, depends in part on, and the Company will rely upon, the accuracy and truthfulness of, the foregoing representations and warranties and the Subscriber hereby consents to such reliance.The Subscriber agrees that the representations, warranties and covenants of the Subscriber contained herein (or in any Representation Letter executed and delivered by the Subscriber pursuant to the provisions hereof) shall be true and correct both as of the execution of this Subscription Agreement and as of the Closing Date, and shall survive the completion of the distribution of the Shares. The Subscriber hereby agrees to notify the Company immediately of any change in any representation, warranty, covenant or other information relating to the Subscriber contained in this Agreement which takes place prior to Closing. 9 6.2 Indemnification. The Subscriber agrees to indemnify the Company, and each of its officers, directors, employees, consultants and agents from and against all losses, claims, costs, expenses, damages or liabilities that any of them they may suffer or incur as a result of or in connection with their reliance on such representations, warranties and covenants.The Subscriber acknowledges and agrees that the Company acts as trustee of the Subscriber’s covenants hereunder for each of its officers, directors, employees, consultants and agents entitled to indemnity hereunder and shall be entitled to enforce such covenants on behalf of such persons. 7. Registration of Offered Shares. 7.1Filing of Registration Statement.Within <> days following the Closing Date (the “Filing Period”) the Company shall file, or cause to be filed on its behalf, a Registration Statement, (the “Registration Statement”) with respect to all of the Offered Shares, if Rule 144 as promulgated by the United States Securities and Exchange Commission (the “Commission”) is not then available for the public resale of the Offered Shares, the Company shall file, or cause to be filed on its behalf, a Registration Statement, and will use its best efforts to cause such Registration Statement to be declared effective by the Commission. The Company shall be obligated to maintain such Registration Statement effective for a period of two (2) years from the effective date of such Registration Statement. 7.2Notice to the Holders.The Company shall notify the holders of the Offered Shares (the “Holders”), in writing (the “Filing Notice”) at least 30 daysprior to the intended date of filing of the Registration Statement of its intention to file the Registration Statement. The Holders of the Offered Shares shall provide the Company with all information (as more specifically set forth in Section 7.4 hereof) regarding the Holder necessary for inclusion in the Registration Statement within 10 days following the Filing Notice. 7.3Expenses.All expenses incurred in connection with a registration pursuant to this Section 7, including without limitation all registration and qualification fees, printers’ and accounting fees, fees and disbursements of counsel for the Company and the reasonable fees and disbursements of one (1) counsel for the selling Holder or Holders up to an aggregate of $10,000, but excluding underwriters’ discounts and commissions, shall be borne by the Company.Each Holder participating in a registration pursuant to this Section 7 shall bear such Holder’s proportionate share (based on the total number of shares sold in such registration other than for the account of the Company) of all discounts, commissions or other amounts payable to underwriters or brokers in connection with such offering.The Company is not responsible or obligated to pay any legal fees incurred by the Holders in connection with the Registration Statement. 7.4Information About the Holders. It shall be a condition precedent to the obligations of the Company to take any action pursuant to Section 7 that the selling Holders shall furnish to the Company such information regarding themselves, the Offered Shares held by them and the intended method of disposition of such securities as shall be required to timely effect the registration of their Offered Shares. 10 7.5Obligations of the Company.
